DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-18 and 25, drawn to a system for estimating values of hemodynamic parameters of a subject.
Group II, claim(s) 19-22 and 26, drawn to system for estimating a ratio of stroke volume SV values of a subject.
Group III, claim(s) 23 and 27, drawn to a system for estimating values of hemodynamic parameters of a subject, comprising calculation of an FSUB value.
Group IV, claim(s) 24 and 28, drawn to a system for estimating values of hemodynamic parameters of a subject, comprising a hemodynamic parameter at two or more non-overlapping tracking time periods.
During a telephone conversation with Richard Neifeld on 11/04/2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18 and 25. This agrees with the preliminary amendment filed 04/21/2020, which also claimed Group I, claims 1-18 and 25. Affirmation of this election must be made by applicant in replying to this Office action. Claims 19-24 and 26-28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct 
Specification
The disclosure is objected to because of the following informalities: 
In [0035], “tracking sensor dat” should read “tracking sensor data”.  
Appropriate correction is required.

Claim Objections
Claims 25 is objected to because of the following informalities:  
In Claim 25, “receiving receive calibration sensor data” should read “receiving calibration sensor data”.  
Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “calibration sensor” and “tracking sensor” in Claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 1 is being interpreted under 35 U.S.C. § 112(f) as it:
Uses the nonce term “calibration sensor” for the apparatus performing the specified function
“calibration sensor” is linked with the transitional phrase “from a” and modified by the functional language “[sends] calibration sensor data that relates to arterial pressure from a calibration sensor”
“calibration sensor” is not modified by sufficient structure, material, or acts for performing the claimed function.
This claim will be interpreted in accordance with the disclosure of the applicant on [0028] as any sensor from which a value for mean arterial pressure and a value for the difference between systolic and diastolic pressure can be determined, e.g. sphygmomanometers, tonometers, and Penaz devices. The calibration sensor may also comprise a pressure transducer inside an artery, or connected via a fluid filled tube to an artery.
Claim 1 is also being interpreted under 35 U.S.C. § 112(f) as it:
Uses the nonce term “tracking sensor” for the apparatus performing the specified function
“tracking sensor” is linked with the transitional phrase “from a” and modified by the functional language “[send] tracking sensor data from a tracking sensor”.
“tracking sensor” is not modified by sufficient structure, material, or acts for performing the claimed function.
This claim will be interpreted in accordance with the disclosure of the applicant on [0026] as any type of PPG sensor, electromagnetic wave sensor, RADAR sensor, bioimpedance sensor, pressure sensor, applanation tonometer, or ultrasonic sensor.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the acronyms “DFT”, “MAP”, “PP”, “Ps”, and “Pd”.  It is unclear exactly what these acronyms refer to. The acronyms are not defined in the claims, and while the specification provides definitions of the acronyms, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention by reading the claims as these acronyms are not well-understood, routine, and conventional (WURC) in the art. For the purposes of substantive examination, every acronym will be interpreted using their respective definitions in [0006] and [0067] as “Discrete Fourier Transform”, “Mean arterial pressure”, “pulse pressure”, “systolic pressure”, and “diastolic pressure”, respectively.
Claim 2 recites the acronym “FSUB”.  It is unclear exactly what this limitation is. The term “FSUB” is not defined by the claim, the specification does not provide a clear understanding, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes 
Claim 2 recites the limitation “wherein the processing system is designed to calculate an FSUB value from a function of variables comprising: MAP; PP; and a value of a harmonic of a DFT of tracking sensor data”. It is unclear if the processing system is designed to calculate an FSUB value from a function of variables comprising the entire set of MAP, PP, and a value of a harmonic of a DFT of tracking sensor data obtained from the subject, or if the processing system is designed to calculate an FSUB value from a function of variables comprising MAP, and also to calculate PP and a value of a harmonic of a DFT of tracking sensor data obtained from the subject. In other words, the punctuation is unclear. For the purposes of substantive examination, the examiner is interpreting this limitation as if the processing system is designed to calculate an FSUB value from a function of variables comprising the entire set of MAP, PP, and a value of a harmonic of a DFT of tracking sensor data obtained from the subject.
Claim 2 recites the limitation “wherein the processing system is designed to calculate an FSUB value for an FSUB function; wherein FSUB is a function of variables comprising: MAP; PP; and a value of a harmonic of a DFT of tracking sensor data obtained from the subject”. It is unclear if the processing system is designed to calculate an FSUB value from a function of variables comprising the entire set of MAP, PP, and a value of a harmonic of a DFT of tracking sensor data obtained from the subject, or if the processing system is designed to calculate an FSUB value from a function of variables comprising MAP, and also to calculate PP and a value of a harmonic of a DFT of tracking sensor data obtained from the subject. In other words, the punctuation is unclear. For the purposes of substantive examination, the examiner is interpreting this limitation as if the processing system is designed to calculate an FSUB value from a function of variables comprising the entire set of MAP, PP, and a value of a harmonic of a DFT of tracking sensor data obtained from the subject.
Claim 3 recites “wherein the processing system is designed to determine parameters of a fitting function by fitting the fitting function to another function of output of a DFT of tracking sensor data, for 
Claims 4-13 are rejected by virtue of dependence on Claim 1.
 Claim 14 recites the acronym “FSUB”.  It is unclear exactly what this limitation is. The term “FSUB” is not defined by the claim, the specification does not provide a clear understanding, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of substantive examination, the acronym “FSUB” will be interpreted as any value that uses mean arterial pressure, systolic pressure and diastolic pressure (or the difference therein), and a value of a harmonic of a DFT of sensor data from a tracking sensor such as a PPG.
Claim 14 recites the limitation “wherein the processing system is designed to compute… a value for FSUB calculated using: MAP; PP; and a value of a harmonic of a DFT of tracking sensor data”. It is unclear if the processing system is designed to calculate an FSUB value from a function of variables comprising the entire set of MAP, PP, and a value of a harmonic of a DFT of tracking sensor data obtained from the subject, or if the processing system is designed to calculate an FSUB value from a function of variables comprising MAP, and also to calculate PP and a value of a harmonic of a DFT of tracking sensor data obtained from the subject. In other words, the punctuation is unclear. For the purposes of substantive examination, the examiner is interpreting this limitation as if the processing system is designed to calculate an FSUB value from a function of variables comprising the entire set of MAP, PP, and a value of a harmonic of a DFT of tracking sensor data obtained from the subject.
Claim 15 recites the limitation “said processing system stores a combined electrical model”. It is unclear what exactly this electrical model is combined with. For the purposes of substantive examination, the examiner is interpreting this limitation as “said processing system stores an electrical model representing the cardiovascular system and a tracking sensor”, as supported by the specification in [0050].  
Claims 16-18 rejected by virtue of dependence on Claim 1.
Claim 25 recites the acronyms “DFT”, “MAP”, “PP”, “Ps”, and “Pd”.  It is unclear exactly what these acronyms refer to. The acronyms are not defined in the claims, and while the specification provides definitions of the acronyms, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention by reading the claims as these acronyms are not well-understood, routine, and conventional (WURC) in the art. For the purposes of substantive examination, every acronym will be interpreted using their respective definitions in [0006] and [0067] as “Discrete Fourier Transform”, “Mean arterial pressure”, “pulse pressure”, “systolic pressure”, and “diastolic pressure”, respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 13, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sethi et al (US 2010/0081945 A1, hereinafter Sethi).
Regarding Claim 1, Sethi teaches a system for estimating values of hemodynamic parameters of a subject, comprising: 
a processing system comprising a processing unit and memory (“The blood pressure monitor also includes a memory for storing a baseline pulse signal phase component and a processor”, [0002]; Element 15 is incorporated into element 10, [0049]); 

wherein the processing system is designed to receive tracking sensor data from a tracking sensor (“the blood pressure monitor obtains a pulse signal, such as a PPG signal…”, [0050]); the processing system is designed to calculate estimated hemodynamic values of a hemodynamic parameter (Step 504, Fig. 5; Step 504 happens after Step 506, which uses Step 616 of method 600 to determine whether to recalibrate or not; monitoring blood pressure is estimating a hemodynamic value) based upon: 
one or more outputs of a DFT of tracking sensor data relating to the arterial pressure (Step 612, Fig. 6; “the blood pressure monitor calculates the Fourier transform of the conditioned, digitized pulse signal (step 612), e.g., using the discrete Fourier transform (DFT)”, [0053]), and which tracking sensor data was obtained from the subject during a calibration time period (The time of step 604, Fig. 6); 
at least two of MAP, PP, Ps, and Pd values from data obtained from the subject during the calibration time period (“Preferably, the calibration blood pressure value includes both systolic and diastolic pressure values”, [0050]); one or more outputs of a DFT of tracking sensor data relating to the arterial pressure (the calibration is for arterial compliance (Step 506, Fig. 5), which indicates that the blood pressure taken is arterial blood pressure), which tracking sensor data was obtained during a tracking time period (“the blood pressure monitor calculates the Fourier transform of the conditioned, digitized pulse signal (step 612), e.g., using the discrete Fourier transform (DFT)”, [0053]); wherein the tracking time period is different from the calibration time period (Step 702, Fig. 7; “After calibration, the blood pressure monitor receives a pulse signal from a sensor monitoring the patient, “[0055]; the timing of the tracking 
wherein the processing system is designed to display, store or transmit the estimated hemodynamic values (“multiparameter patient monitor 26 may be configured to display an estimate of a patient's blood oxygen saturation generated by pulse oximetry monitor 14 (referred to as an "SpO.sub.2" measurement), pulse rate information from monitor 14 and blood pressure from the blood pressure monitor 15 on display 28”, [0026]).
Regarding Claim 25, Sethi discloses a method for estimating values of hemodynamic parameters of a subject, using a system comprising a processing system comprising a processing unit and memory (“The blood pressure monitor also includes a memory for storing a baseline pulse signal phase component and a processor”, [0002]; Element 15 is incorporated into element 10, [0049]), and comprising: 
receiving calibration sensor data that relates to arterial pressure from a calibration sensor (Step 602, Fig. 6; “The method 600 begins with the blood pressure monitor 15 obtaining a baseline calibration blood pressure value at a calibration time”, [0050]; the calibration is for arterial compliance (Step 506, Fig. 5), which indicates that the blood pressure taken is arterial blood pressure) in the processing system; 
receiving tracking sensor data from a tracking sensor, in the processing system (“the blood pressure monitor obtains a pulse signal, such as a PPG signal…”, [0050]); the processing system calculating estimated hemodynamic values of a hemodynamic parameter (Step 504, Fig. 5; Step 504 happens after Step 506, which uses Step 616 of method 600 to determine whether to recalibrate or not; monitoring blood pressure is estimating a hemodynamic value) based upon: 
one or more outputs of a DFT of tracking sensor data relating to the arterial pressure (Step 612, Fig. 6; “the blood pressure monitor calculates the Fourier transform of the conditioned, digitized pulse signal (step 612), e.g., using the discrete Fourier transform (DFT)”, [0053]), and which tracking sensor data was obtained from the subject during a calibration time period (The time of step 604, Fig. 6); 

one or more outputs of a DFT of tracking sensor data relating to the arterial pressure (the calibration is for arterial compliance (Step 506, Fig. 5), which indicates that the blood pressure taken is arterial blood pressure), which tracking sensor data was obtained during a tracking time period (“the blood pressure monitor calculates the Fourier transform of the conditioned, digitized pulse signal (step 612), e.g., using the discrete Fourier transform (DFT)”, [0053]); and 
wherein the tracking time period is different from the calibration time period (Step 702, Fig. 7; “After calibration, the blood pressure monitor receives a pulse signal from a sensor monitoring the patient, “[0055]; the timing of the tracking and calibration is not pertinent to the differences between methods 600 and 700; therefore, the timing from method 700 could be used in method 600); 
wherein the processing system is designed to display, store or transmit the estimated hemodynamic values (“multiparameter patient monitor 26 may be configured to display an estimate of a patient's blood oxygen saturation generated by pulse oximetry monitor 14 (referred to as an "SpO.sub.2" measurement), pulse rate information from monitor 14 and blood pressure from the blood pressure monitor 15 on display 28”, [0026]).
Regarding Claim 13, Sethi discloses the system of claim 1 further comprising: a calibration sensor (Element 80, Fig. 1; “Such calibration devices may include…an aneroid or mercury sphygmomanometer and occluding cuff”; blood pressure monitor 15 is connected to element 80, [0029]); a tracking sensor (The pulse oximeter from element 10, [0051]); and a device for visually displaying or transmitting values for hemodynamic parameters (Element 28, Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi in view of Roteliuk et al (US 2005/0124903 A1, hereinafter Roteliuk).
Regarding Claim 2, Sethi discloses the system of claim 1. Sethi discloses the claimed invention except for expressly disclosing wherein the processing system is designed to calculate an FSUB value for an FSUB function (“K-σp”, [0072]; as stated in the 35 USC 112(b) section, FSUB can be defined as any function using certain variables); wherein FSUB is a function of variables comprising: MAP; PP; and a value of a harmonic of a DFT of tracking sensor data. However, Roteliuk teaches wherein the processing system (Element 300, Fig. 2) is designed to calculate an FSUB value for an FSUB function; wherein FSUB is a function of variables comprising: MAP (Pavg is part of V, [0064]; V is part of K, [0059]); PP (“σp={max[P(k)]-min[P(k)]}/3”, [0050]; max pressure – min pressure is pulse pressure); and a value of a harmonic of a DFT (“the magnitude of the Fourier component H2 corresponding to twice the heart rate, that is, the first harmonic frequency component”, [0056]; H2 is a “Fourier [transform] of a measured pressure signal P(t) over [a] cardiac cycle”, [0056], this means it is a discrete Fourier transform over a certain time interval; H2 is part of V, [0064]; V is part of K, [0059]) of tracking sensor data (The equation in [0072] is based on sensor data from element 200 (Fig. 2), [0070]; sensor 200 is a non-invasive sensor that is different from the catheter used to obtain calibration data). It would have been obvious to one of 
Regarding Claim 14, Sethi discloses the system of claim 1. Sethi discloses the claimed invention except for expressly disclosing wherein the processing system is designed to compute values from (1) values of a DFT (“the magnitude of the Fourier component H2 corresponding to twice the heart rate, that is, the first harmonic frequency component”, [0056]; H2 is a “Fourier [transform] of a measured pressure signal P(t) over [a] cardiac cycle”, [0056], this means it is a discrete Fourier transform over a certain time interval; H2 is part of V, [0064]; V is part of K, [0059]) of tracking sensor data  (The equation in [0072] is based on sensor data from element 200 (Fig. 2), [0070]; sensor 200 is a non-invasive sensor that is different from the catheter used to obtain calibration data)and (2) a value for FSUB calculated using MAP; PP; and a value of a harmonic of a DFT of that tracking sensor data. However, Roteliuk teaches wherein the processing system (Element 300, Fig. 2) is designed to compute values from (1) values of a DFT of tracking sensor data and (2) a value for FSUB calculated using MAP (Pavg is part of V, [0064]; V is part of K, [0059]); PP (“σp={max[P(k)]-min[P(k)]}/3”, [0050]; max pressure – min pressure is pulse pressure); and a value of a harmonic of a DFT (“the magnitude of the Fourier component H2 corresponding to twice the heart rate, that is, the first harmonic frequency component”, [0056]; H2 is a “Fourier [transform] of a measured pressure signal P(t) over [a] cardiac cycle”, [0056], this means it is a discrete Fourier transform over a certain time interval; H2 is part of V, [0064]; V is part of K, [0059]) of that tracking sensor data (The equation in [0072] is based on sensor data from element 200 (Fig. 2), [0070]; sensor 200 is a non-invasive sensor that is different from the catheter used to obtain calibration data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sethi, with the FSUB value of Roteliuk, because this is a way to calibrate a sensor to determine cardiac output, as taught by Roteliuk ([0058).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sethi in view of Keel et al (US 2009/0281399 A1, cited in applicant 04/21/2020 IDS, hereinafter Keel).
Regarding Claim 7, Sethi discloses the system of claim 1. Sethi discloses the claimed invention except for expressly disclosing wherein the processing system is designed to calculate a value for MAP that relates to blood pressure of the subject during the tracking time period, from data comprising values for parameters calculated during the calibration time period, and tracking sensor data obtained from the subject during the tracking time period. However, Keel teaches wherein the processing system is designed to calculate a value for MAP that relates to blood pressure of the subject during the tracking time period (“Additionally, a value indicative of mean arterial pressure (MAP) can be determined based on the Value indicative of SP and the Value indicative of DP”, [0016]), from data comprising values for parameters calculated during the calibration time period (“ SP=K/PPAT, where K is determined during a calibration procedure”, [0085]), and tracking sensor data obtained from the subject during the tracking time period (DP and SP are based on a PPG signal, [0016]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sethi, with the calculation of MAP, because MAP is a fundamental clinical parameter used in the assessment of the hemodynamic status of a patient, as taught by Keel ([0005]).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi in view of Non-Patent Literature (NPL) to Abdi (“A lumped parameter mathematical model to analyze the effects of tachycardia and bradycardia on the cardiovascular system: A LUMPED PARAMETER MATHEMATICAL MODEL”, hereinafter Abdi).
Regarding Claim 17, Sethi discloses the system of claim 1. Sethi discloses the claimed invention except for expressly disclosing wherein said processing system stores an electrical model that comprises a series connection of an inductor and capacitor, and capacitance of said capacitor is proportional to 1/MAP.  However, Abdi teaches an electrical model that comprises a series connection of an inductor and 

    PNG
    media_image1.png
    97
    501
    media_image1.png
    Greyscale

As a change in mean arterial pressure would change the values of the whole cardiovascular system, a change in 1/MAP would be proportional to the capacitance of said capacitor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sethi, to include an electrical model of the cardiovascular system, because it offers a functional insight in the complicated cardiovascular system in terms of directly providing estimates of the blood pressures, flows, and volumes in various parts of the cardiovascular system, as taught by Adbi (Introduction).
Regarding Claim 18, Sethi discloses the system of claim 1. Sethi discloses the claimed invention except for expressly disclosing wherein said processing system stores an electrical model that comprises a transmission line, and a parameter of said transmission line is a function of MAP. However, Abdi teaches an electrical model that comprises a transmission line (See Fig. 1; all wires in the circuit can be considered transmission lines), and a parameter of said transmission line is a function of MAP (As a change in mean arterial pressure would change the values of the whole cardiovascular system, at least one parameter in the transmission line, e.g. voltage or current, would change as a function of MAP). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sethi, to include an electrical model of the cardiovascular system, because it offers a functional insight in the complicated cardiovascular system in terms of directly providing estimates of the blood pressures, flows, and volumes in various parts of the cardiovascular system, as taught by Adbi (Introduction).

Allowable Subject Matter
Claims 3-6, 8-12 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 3, the prior art fails to teach wherein the processing system is designed to determine parameters of a fitting function by fitting the fitting function to another function of output of a DFT of tracking sensor data, for data obtained from the subject during the calibration time period. 
Claims 4-6 and 11-12 are considered to have allowable subject matter by virtue of dependence on Claim 3.
Regarding Claim 8, the prior art fails to disclose wherein the processing system is designed to calculate a value for MAP that relates to blood pressure of the subject during the tracking time period, from data also comprising the value for MAP obtained from the subject during the calibration time period.  
Regarding Claim 9, the prior art fails to disclose the processing system is designed to determine a value for MAP by computations comprising computing the function  
    PNG
    media_image2.png
    19
    619
    media_image2.png
    Greyscale
 P represents a polynomial; Q represents a polynomial; w0est is a model parameter; w0Calib is a model parameter; and MAPcalib is a value for MAP obtained during a calibration time period.  
Regarding Claim 10, the prior art fails to teach wherein the processing system is designed to calculate a value for MAP by computations comprising computing the function MAPest = MAPcalib * w0est**2/ w0calib**2, where: w0est is a model parameter; w0calib is a model parameter; and MAPcalib is a value for MAP obtained during a calibration time period.
Regarding Claim 15, the prior art fails to disclose wherein: said processing system stores a combined electrical model that corresponds to a cardiovascular model; wherein said combined electrical model comprises a current source; a load; and at least one two-port network; and an equipotential 
Claim 16 is considered to have allowable subject matter by virtue of dependence on Claim 3.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Adithya et al (US 10,667,701 B1), which discloses a system for determining physiological parameters from blood flow dynamics.
See Fricke et al (US 2009/0105556 A1), which discloses an electrical model that enables the estimation of the continuous arterial blood pressure.
See Chesney et al (US 5,211,177), which discloses a modified Windkessel model of an arterial system that allows estimation of blood pressure.
See Welkowitz et al (US 5,101,828), which discloses means for determining cardiac output utilizing the adjusted parameters of a hybrid electrical model and calibrated pulse information that has undergone a digitized Fourier transform.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/Examiner, Art Unit 3791 

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791